Response to Arguments
The Applicant’s arguments submitted on 3/17/2022 have been fully considered.  

First, Applicant argues that the submission of a terminal disclaimer overcomes the double patenting rejections.  Following the approval of the terminal disclaimer by the Office, Examiner agrees and hereby withdraws the corresponding rejections.

Second, Applicant argues that the amendments to the claims traverse all the rejections under 35 U.S.C. 103, specifically that the prior art does not disclose, nor render obvious, the newly added amendments.  Examiner respectfully disagrees.  
Previously cited Goto et al., US 2007/0032946 A1 (hereinafter referred to as “Goto”), discloses an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least (see Goto Figs. 1-11, and paras. 0057 and 0058, where a programmed microcomputer is disclosed): receive probe data from a first period of time, wherein the probe data from the first period of time is from a first plurality of probes within a predefined geographic region; generate a first image of the predefined geographic region based on the probe data from the first period of time (see Goto Figs. 1-11, and paras. 0027-0031, where Image A is created from a plurality of probes comprising a plurality of predefined unit areas); receive probe data from a second period of time different from the first period of time, wherein the probe data from the second period of time is from a second plurality of probes within the predefined geographic region; generate a second image of the predefined geographic region based on the probe data from the second period of time (see Goto Figs. 1-11, and paras. 0027-0031, where Image B is created from a plurality of probes comprising a plurality of predefined unit areas); generate a differenced image based on a comparison between the first image of the predefined geographic region and the second image of the predefined geographic region (see Goto Figs. 1-11, and para. 0033, where a difference map is calculated from Image A and Image B); and generate a revised route geometry based, at least in part, on the noise-reduced differenced image (see Goto Figs. 1-11, and paras. 0039-0047, where map route geometry is revised for new roads, closed roads, and road shape changes).
Previously cited Chao et al., US 9,285,227 B1 (hereinafter referred to as “Chao”), discloses perform a connected component analysis on the differenced image to identify and discard noise to generate a noise-reduced differenced image (see Chao Figs. 10-13, and col. 5, lls. 12-20, and col. 14, lls. 5-18, where a noisy map is improved by performing a connected component analysis and morphological process on route data).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the connected component analysis and morphological processing of Chao on the difference image of Goto, because it is predictable that doing so would improve the accuracy of the route determination and/or updating by completing routes where the data is missing and/or noisy.  
Previously cited Wang, Yin, et al. "CrowdAtlas: Self-Updating Maps for Cloud and Personal Use." (2013) (hereafter referred to as “Wang”), discloses wherein components from the differenced image failing to satisfy the connected component analysis within a predefined amount are eliminated as noise (see Wang pgs. 5 and 6, “4.1 New Road Interference” where the distance threshold is applied to the Hausdorff distance to filter out noisy data).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the road fitting technique of Wang to determine and/or update the roads in Goto's delta images, as first modified by the connected component analysis of Chao, because it is predictable that doing so would improve the accuracy of the final road determination and/or update (see Wang pg. 3, where the results of the road fitting technique were “. . . well aligned with the centerlines of the actual roads”).  
Essentially Goto discloses the use of a difference image in determining whether or not to add a new road to the map, or to discard the data as noise.  Those of ordinary skill in the image processing art would recognize that it is obvious to apply the connected component analysis technique of Chao, and the connected component thresholding criteria of Wang to the difference image of Goto when determining whether or not to add a new road to the map, or to discard the data as noise.  These are known techniques whose combination would predictably succeed at updating maps.  Accordingly, the independent claims are rendered obvious by the prior art of record. 

Double Patenting
The double patenting rejections are hereby withdrawn in response to the approval of the terminal disclaimer submitted by Applicant.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al., US 2007/0032946 A1 (hereinafter referred to as “Goto”) in view of Chao et al., US 9,285,227 B1 (hereinafter referred to as “Chao”) and Wang, Yin, et al. "CrowdAtlas: Self-Updating Maps for Cloud and Personal Use." (2013) (hereafter referred to as “Wang”).

Regarding claim 1, Goto discloses an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least (see Goto Figs. 1-11, and paras. 0057 and 0058, where a programmed microcomputer is disclosed): receive probe data from a first period of time, wherein the probe data from the first period of time is from a first plurality of probes within a predefined geographic region; generate a first image of the predefined geographic region based on the probe data from the first period of time (see Goto Figs. 1-11, and paras. 0027-0031, where Image A is created from a plurality of probes comprising a plurality of predefined unit areas); receive probe data from a second period of time different from the first period of time, wherein the probe data from the second period of time is from a second plurality of probes within the predefined geographic region; generate a second image of the predefined geographic region based on the probe data from the second period of time (see Goto Figs. 1-11, and paras. 0027-0031, where Image B is created from a plurality of probes comprising a plurality of predefined unit areas); generate a differenced image based on a comparison between the first image of the predefined geographic region and the second image of the predefined geographic region (see Goto Figs. 1-11, and para. 0033, where a difference map is calculated from Image A and Image B); and generate a revised route geometry based, at least in part, on the noise-reduced differenced image (see Goto Figs. 1-11, and paras. 0039-0047, where map route geometry is revised for new roads, closed roads, and road shape changes).
Goto does not explicitly disclose perform a connected component analysis on the differenced image to identify and discard noise to generate a noise-reduced differenced image, wherein components from the differenced image failing to satisfy the connected component analysis within a predefined amount are eliminated as noise.
However, Chao discloses perform a connected component analysis on the differenced image to identify and discard noise to generate a noise-reduced differenced image (see Chao Figs. 10-13, and col. 5, lls. 12-20, and col. 14, lls. 5-18, where a noisy map is improved by performing a connected component analysis and morphological process on route data).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the connected component analysis and morphological processing of Chao on the difference image of Goto, because it is predictable that doing so would improve the accuracy of the route determination and/or updating by completing routes where the data is missing and/or noisy.  
Furthermore, Wang discloses wherein components from the differenced image failing to satisfy the connected component analysis within a predefined amount are eliminated as noise (see Wang pgs. 5 and 6, “4.1 New Road Interference” where the distance threshold is applied to the Hausdorff distance to filter out noisy data).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the road fitting technique of Wang to determine and/or update the roads in Goto's delta images, as first modified by the connected component analysis of Chao, because it is predictable that doing so would improve the accuracy of the final road determination and/or update (see Wang pg. 3, where the results of the road fitting technique were “. . . well aligned with the centerlines of the actual roads”).  

Claims 8 and 15 are rejected under the same analysis as claim 1 above.

Regarding claim 2, Goto does not explicitly disclose wherein the apparatus is further caused to: perform morphological closing to connect road segments of the noise-reduced differenced image to generate a morphologically closed, noise-reduced differenced image, wherein causing the apparatus to generate a revised route geometry based, at least in part, on the noise-reduced differenced image comprises causing the apparatus to generate a revised route geometry based, at least in part, on the morphologically closed, noise-reduced differenced image.
However, Chao discloses wherein the apparatus is further caused to: perform morphological closing to connect road segments of the noise-reduced differenced image to generate a morphologically closed, noise-reduced differenced image, wherein causing the apparatus to generate a revised route geometry based, at least in part, on the noise-reduced differenced image comprises causing the apparatus to generate a revised route geometry based, at least in part, on the morphologically closed, noise-reduced differenced image (see Chao Figs. 10-13, and col. 5, lls. 12-20, and col. 14, lls. 5-18, where a noisy map is improved by performing a connected component analysis and morphological process on route data).

Claims 9 and 16 are rejected under the same analysis as claim 2 above.

Regarding claim 3, Goto does not explicitly disclose wherein the connected component analysis is a first connected component analysis, wherein the apparatus is further caused to: perform a second connected component analysis on the morphologically closed, noise-reduced differenced image to produce a further image, wherein the second connected component analysis identifies portions of the differenced image that did not merge with road segments of the differenced image during morphological closing, wherein causing the apparatus to generate a revised route geometry based, at least in part, on the morphologically closed, noise-reduced differenced image comprises causing the apparatus to generate a revised route geometry based, at least in part, on the further image.
However, Chao discloses wherein the connected component analysis is a first connected component analysis (see Chao Figs. 10-13, and col. 5, lls. 12-20, and col. 14, lls. 5-18, where a noisy map is improved by performing a connected component analysis and morphological process on route data).
Furthermore, Wang discloses wherein the apparatus is further caused to: perform a second connected component analysis on the morphologically closed, noise-reduced differenced image to produce a further image, wherein the second connected component analysis identifies portions of the differenced image that did not merge with road segments of the differenced image during morphological closing, wherein causing the apparatus to generate a revised route geometry based, at least in part, on the morphologically closed, noise-reduced differenced image comprises causing the apparatus to generate a revised route geometry based, at least in part, on the further image (see Wang pgs. 5 and 6, “4.1 New Road Interference” where the distance threshold is applied to the Hausdorff distance).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the road fitting technique of Wang to determine and/or update the roads in Goto's delta images, as first modified by the connected component analysis of Chao, because it is predictable that doing so would improve the accuracy of the final road determination and/or update (see Wang pg. 3, where the results of the road fitting technique were “. . . well aligned with the centerlines of the actual roads”).  

Claims 10 and 17 are rejected under the same analysis as claim 3 above.

Regarding claim 5, Goto does not explicitly disclose wherein the morphological closing comprises binary closing, wherein binary closing comprises joining of pixel groups identified as road segments within a predefined distance of one another.
However, Wang discloses wherein the morphological closing comprises binary closing, wherein binary closing comprises joining of pixel groups identified as road segments within a predefined distance of one another (see Wang pgs. 5 and 6, “4.1 New Road Interference” where the distance threshold is applied to the Hausdorff distance and the final road determination/update is a binary decision: either it exists or it no longer exists).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the road fitting technique of Wang to determine and/or update the roads in Goto's delta images, as first modified by the connected component analysis of Chao, because it is predictable that doing so would improve the accuracy of the final road determination and/or update (see Wang pg. 3, where the results of the road fitting technique were “. . . well aligned with the centerlines of the actual roads”).  

Claims 12 and 19 are rejected under the same analysis as claim 5 above.

Regarding claim 6, Goto discloses wherein causing the apparatus to generate a revised route geometry based, at least in part, on the noise-reduced differenced image comprises causing the apparatus to: eliminate routes appearing on the first image but failing to appear on the second image; add routes appearing on the second image, but failing to appear on the first image; and retain routes appearing on both the first image and the second image (see Goto Figs. 1-11, and paras. 0039-0047, where map route geometry is revised for new roads, closed roads, and road shape changes).

Claims 13 and 20 are rejected under the same analysis as claim 6 above.

Regarding claim 7, Goto discloses wherein the apparatus is further caused to: update a map database using the revised route geometry to generate an updated map database, wherein the updated map database is used to provide navigational assistance to a user (see Goto Fig. 1, and paras. 0004-0009, 0028, and 0055, where a road map database is updated and the road map data is used for navigation).  

Claim 14 are rejected under the same analysis as claim 7 above.

Allowable Subject Matter
Claim(s) 4, 11, and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663